Title: From Thomas Jefferson to Martha Jefferson Randolph, 26 October 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Oct. 26. 1792.

Having not received a letter by yesterday’s post, and that of the former week from Mr. Randolph having announced dear Anne’s indisposition, I am under much anxiety. In my last letter to Mr. Randolph I barely mentioned your being recovered, when somewhat younger  than she is, by recurrence to a good breast of milk. Perhaps this might be worthy of proposing to the Doctor. In a case where weakness of the digesting organs enters into the causes of illness, a food of the most easy digestion might give time for getting the better of the other causes, whatever they may be. I think it should however be some other than your own, if a breast of milk is to be tried.—I hope you are perfectly well and the little one also, as well as Mr. Randolph to whom present my sincere regards. Adieu my dear your’s affectionately

Th: Jefferson

